BILLINGS, Judge.
Defendant Richard Sullins was convicted by a Texas County jury of stealing a motor *733vehicle and his punishment assessed at nine months incarceration in the county jail and a fine of $500. He complains in this appeal the evidence was insufficient to support his conviction and prejudice resulted from a statement by the trial judge in connection with ruling an objection. We affirm.
Defendant’s brief violates Rule 84.-04, V.A.M.R. The statement of facts does not approach the required standard of “fair and concise” and is argumentative. Neither do we find transcript page references in the argument section of the brief as required by the rule.
Because of the brevity of the transcript, we have reviewed the evidence and find it to be sufficient to support the jury verdict. Detailing the evidence would serve no useful purpose nor have any precedential value. The point is ruled against defendant pursuant to Rule 84.16(b), V.A.M.R.
Defendant’s second point is not preserved for review because no trial objection was made to the statement of the trial court. State v. Ray, 554 S.W.2d 596 (Mo.App.1977). Further, it appears the statement falls within the rule set forth in State v. Phelps, 478 S.W.2d 304 (Mo.1972), that where the remarks of a judge are directed to counsel in ruling upon the admissibility of evidence and embodying the reasons on which the ruling is based ordinarily they are held not to be prejudicial
The judgment is affirmed.
All concur.